    Case: 1:15-cv-00079-WAL-GWC Document #: 23 Filed: 05/11/20 Page 1 of 2



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

                                          )
BEAUMONT GEREAU,                          )
                                          )
                    Petitioner,           )
             v.                           )
                                          )                    Civil Action No. 2015-0079
RICK MULGRAVE, Director of the Virgin     )
Islands Bureau of Corrections,            )
                                          )
                    Respondent.           )
__________________________________________)

Appearances:
Beaumont Gereau, Pro Se

                                              ORDER

       UPON CONSIDERATION of Petitioner Beaumont Gereau’s “Petition for Writ of

Habeas Corpus” (“Petition”) (Dkt. No. 1); Magistrate Judge George W. Cannon Jr.’s Report and

Recommendation (“R&R”) (Dkt. No. 14); and for the reasons set forth in the accompanying

Memorandum Opinion filed contemporaneously herewith; it is hereby

       ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 14) is ACCEPTED as

modified in the Memorandum Opinion; and it is further

       ORDERED that Beaumont Gereau’s “Petition for the Writ of Habeas Corpus” (Dkt. No.

1) is DENIED; and it is further

       ORDERED that the Court DECLINES to issue a Certificate of Appealability for failure

to satisfy the legal standard set forth in 28 U.S.C. § 2253(c)(2); and it is further

       ORDERED that Beaumont Gereau’s “Motion for Status Report and Decision of Pending

Motion” (Dkt. No. 12) is DENIED AS MOOT; and it is further
    Case: 1:15-cv-00079-WAL-GWC Document #: 23 Filed: 05/11/20 Page 2 of 2



        ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Beaumont Gereau by certified mail, return receipt

requested; and it is further

        ORDERED that the Clerk of Court is directed to mark the case CLOSED.

        SO ORDERED.

Date: May 11, 2020                              _______/s/________
                                                WILMA A. LEWIS
                                                Chief Judge
